—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered January 7, 1992, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made to law enforcement authorities.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the hearing court erred by denying suppression of the confession he made to the police following his arrest. Initially, defense counsel conceded the admissibility of the confession as having been voluntarily obtained, and thus the defendant’s present contentions are unpreserved for appellate review (see, CPL 470.05 [2]; see, People v Burgess, 168 AD2d 685). In any event, a review of the totality of the circumstances (see, People v Anderson, 42 NY2d 35) reveals that the defendant’s confession was not involuntary. Prior to any interrogation, the defendant was apprised of his constitutional rights. He knowingly, intelligently, and voluntarily waived his rights and a signed waiver card was admitted into evidence. The entire interrogation lasted no more than 90 minutes during which time the interrogating detective employed no improper tactics. The hearing court’s determination rested upon its assessment of the credibility of the witnesses. As the record clearly supports the hearing court’s determinations as to the voluntariness of the *629defendant’s confession, there is no basis to disturb them on appeal (see, People v Hamilton, 138 AD2d 625).
We have reviewed the defendant’s remaining contentions and find that they do not warrant reversal (see, e.g., People v Harris, 80 NY2d 796; People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.